Exhibit 10.2

 

EXECUTION COPY

 

TERM NOTE

 

$30,000,000

Dated as of June 19, 2015

 

FOR VALUE RECEIVED, the undersigned Impac Mortgage Holdings, Inc., a Maryland
corporation (“Holdings”), Impac Mortgage Corp., a California, corporation
(“IMC”), Impac Warehouse Lending, Inc., a California corporation (“IWLI”) and
Integrated Real Estate Service Corp., a Maryland corporation (“IRES”, and
together with Holdings, IMC and IWLI, collectively and individually, “Borrowers”
or “Borrower”), jointly and severally promise to pay to the order of Macquarie
Alpine Inc. (“Lender”) on the Maturity Date or upon the earlier maturity hereof,
whether by acceleration or otherwise, the principal sum of Thirty Million
Dollars ($30,000,000), together with interest thereon, pursuant to that certain
Loan Agreement, dated as of June 19, 2015 (as amended, restated or otherwise
modified from time to time, the “Loan Agreement”), among Borrowers and Lender. 
Lender is hereby authorized to record the amount and date of each advance under
this Term Note, and the information so recorded shall be conclusive and binding
in the absence of manifest error.  Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Loan Agreement.

 

Each Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Loan Agreement.

 

Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds to the
account designated by Lender pursuant to the Loan Agreement.

 

This Note is one of the Term Notes referred to in, and evidences indebtedness
incurred under, the Loan Agreement, to which reference is made for a description
of the security for this Note and for a statement of the terms and conditions on
which each Borrower is permitted and required to make prepayments and repayments
of principal of the indebtedness evidenced by this Note and on which such
indebtedness may be declared to be immediately due and payable.

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW).

 

Borrowers:

 

IMPAC MORTGAGE CORP.

 

 

 

By:

Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

CFO

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

By:

Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

CFO

 

 

 

IMPAC WAREHOUSE LENDING, INC.

 

 

 

By:

Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

CFO

 

 

 

INTEGRATED REAL ESTATE SERVICE CORP.

 

 

 

By:

Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

CFO

 

 

[Signature Page to Term Note]

 

--------------------------------------------------------------------------------